 AMERICANOIL COMPANY421Couch Electric Company, Inc., Assured Plumbing Contractors,Olsen Roofing Co., or any other person engaged in commerce orin an industry affecting commerce, to engage in, a strike orrefusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on materials,or to perform any services; or threaten, coerce, or restrainthe aforesaid employers or persons; where an object in eithercase is to force or require Melody to enter into any agreementprohibited by Section 8(e) of the Act.WE WILL NOT maintain, give effect to, or enforce paragraphIX of the agreement entered into between us and Melody,insofar as it is violative of Section 8 (e) of the Act.Los ANGELES BUILDING AND CONSTRUCTIONTRADES COUNCIL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Eastern Columbia Building, 849 South Broadway, Los An-geles,California, Telephone No. 688-5204, if they have any questionsconcerning this notice or compliance with its provisions.American Oil CompanyandIndependent Petroleum Workers ofAmerica, Inc., Local No. 1, affiliated with Independent OilWorkers Union.Case No. 13-CA-5611.March, 3, 1965DECISION AND ORDEROn April 8, 1964, Trial Examiner Abraham H. Mailer issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had not violated the National Labor Relations Act as allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel and the Charging Partyfiled exceptions to the Trial Examiner's Decision and briefs insupport thereof.Respondent filed cross-exceptions and a brief insupport of the Trial Examiner's Decision?lRespondent's request for oral argument is hereby denied, as the record, exceptions,and briefs adequatelypresent theissues and the positions of the parties,151 NLRB No. 45. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and agrees with the Trial Examiner that thecomplaint should be dismissed.The Board, therefore, adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the following modifications.In agreeing with the Trial Examiner's finding that Respondentdid not violate the Act, we do not adopt his statement that theprinciples enunciated in our decision inFibreboard Paper ProductsCorporation,2apply only in those situations where an employersubcontracts the work of employees in the bargaining unit withoutprior notice to or consultation with the employees' bargainingrepresentative which results in the "permanent elimination of anentire department ... the entire unit ... or ... of any individualjobs."As we recently indicated inKennecott Copper Corporation(ChinoMines Dirvision),3subcontracting of unit work withoutnotice to or consultation with the bargaining representative wouldconstitute a violation of the Act where such subcontracting resultedin a "significant detriment" to the employees in the unit.However,as it appears in this case that the subcontracting in question didnot cause a significant detriment to the employees in the bargainingunit and resulted in no real change in their terms and conditionsof employment, we agree with the Trial Examiner's conclusion thatRespondent's conduct herein did not violate Section 8(a) (5) asalleged in the complaint.In addition, we have not indicated in any of our decisions thatan employer's duty to bargain with respect to the subject of sub-contracting is limited to those periods when the parties are engagedin negotiations for a new agreement.On the contrary, as we havestated inWestinghouseElectricCorporation (Mans field Plant),150NLRB 1574, in the absence of a specific contract clausecovering the matter, an employer is under a. continuing duty tobargain on request with respect to subcontracting affecting unitwork and, therefore, must bargain with the union in good faithupon demand as to such subcontracting even during the term of anexisting agreement.Therefore, to the extent that the Trial Exam-iner expresses a different opinion in footnote 13 of his Decision,we do not adopt it.Accordingly, we shall dismiss the complaint in its entirety.2138 NLRB550, affd. subnom. East Bay Union of Machinists,Local 1304, UnitedSteelworkersof America, AFL-CIO, at al v. N.L.R B,379 U.S. 203.3148 NLRB 1653. AMERICAN OIL COMPANYORDER423Pursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder the Order recommended by the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed May 14, and an amended charge filed May 29, 1963, by Inde-pendent Petroleum Workers of America, Inc., Local No. 1, affiliated with Inde-pendent Oil Workers Union, herein referred to as the Union, the Regional Directorfor Region 13 of the National Labor Relations Board, herein called the Board, onAugust 20, 1963, issued a complaint on behalf of the General Counsel of the BoardagainstAmerican Oil Company, herein called the Respondent, alleging that theRespondent unilaterally changed existing working conditions in the appropriate unitby subcontracting two specific maintenance jobs and refused to bargain collectivelywith the Union with regard to said subcontracting, in violation of Section 8(a)(1)and (5) of the Act. In its duly filed answer, the Respondent denied the commissionof any unfair labor practice.Pursuant to notice, a hearing was held before Trial Examiner Abraham H. Mailerat Chicago, Illinois, on October 22, 23, 24, and 25, 1963.All parties were repre-sented and were afforded full opportunity to be heard, to introduce relevant evi-dence, to present oral argument, and to file briefs with me.Helpful briefs were filedby all parties.Upon consideration of the entire record,1 including the briefs of theparties, and upon my observation of each of the witnesses,) I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Maryland corporation, is a wholly owned subsidiary of StandardOil Company and maintains a plant and refinery at Whiting, Indiana, at which it isengaged in the manufacture and sale of petroleum and petroleum products.Duringthe year preceding the issuance of the complaint, the Respondent in the course andconduct of its business operations,manufactured and sold petroleum productsvalued in excess of $50,000 which were shipped from its Whiting, Indiana, plantand refinery directly to States of the United States other than the State of Indiana.In view of the foregoing, I find and conclude that the Respondent is engaging incommerce within the meaning of the Act and that it will effectuate the policies of theAct for the Board to assert jurisdiction here.II.THE LABOR ORGANIZATION INVOLVEDIndependent Petroleum Workers of America, Inc., Local No. 1, affiliated withIndependent Oil Workers Union, is a labor organization within the meaning of Sec-tion 2(5) of the Act.'On December 18, 1963, I received from counsel for the General Counsel a motionto correct the record in certain particulars therein specifiedNo opposition to suchmotionhas been filed.Upon consideration of the motion (which is hereby received inevidenceas Trial Examiner's Exhibit No. 1), it is hereby ordered that the motion beand it ishereby granted.2Unless specifically indicated to the contrary, any credibility evaluation I make ofthe testimony of any witness appearing before me is based, at least in part, upon hisdemeanoras I observed it at the time the testimony was given.Cf.Retail Clerks Inter-national Association,AFL-CIO, Local 219 (NationalFoodStores, Inc.),134 NLRB1680,1683, footnote3; Bryan Brothers Packing Company,129 NLRB 285. To the extentthatI indicatethat I do not rely on or reject in part or entirely the testimony of any givenwitness, It is my intent thereby to indicate that such part or whole of the testimony,as the case may be, is discredited by me. Cf.Jackson Maintenance Corporation,126NLRB 115, 117, footnote 1, enfd. 283 P. 2d 569 (C.A. 2). 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ISSUEWhether the Respondent by contracting out (sometimes referred to as "subcon-tracting") the work of emptying the sludge pits and the installation of three doors,without notice to, and bargaining with, the Union violated Section 8(a)(5) and (1)of the Act.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. History of Respondent's contracting practicesRespondent'sWhiting refinery covers about 1,700 acres within which there is acomplex maze of refining, storage, research, administrative, and other facilities.Asubstantial number of employees are required to maintain these vast facilities. InMay 1963, of the approximately 2,800 employees in the overall bargaining unitrepresented by the Union, about 1,300 were in the mechanical division which has theresponsibility for thesemaintenance functions.The general maintenance of therefinery, except for major shutdowns, "turnarounds," 3 construction, dismantling, etc.,is handled mainly by the field maintenance and stores departments in the mechanicaldivision.There are, in support of these functions, many specialized shops, such asmachine, boiler, welding, tin, carpentry, pipe, print, and tool shops, an electricaldepartment, an instrument service and repairs department, and a transportationdepartment providing truck and equipment maintenance.For many years, the Respondent has consistently, as a regular business practice,contracted out many different kinds of work and services a substantial portion ofwhich might have been performed by someone within the bargaining unit.4 Generally,Respondent did not notify, or bargain with, the Union before contracting out work,although on some occasions Respondent discussed specific jobs with the Union where,as Respondent's witness Mecklin testified, such action would "create a pleasant laborrelation atmosphere where we felt this communication with the Union would beadvantageous to them in carrying out their responsibilities to their constituents."Thenumber of jobs contracted out since 1958 is substantial.Thus, for the year 1962,the Respondent contracted out over 1,000 different jobs.The dollar volume of suchcontracted work also has been substantial in absolute terms but, as Respondent pointsout, has been small in terms of proportion of all maintenance expenditures.This isillustrated by the following tabulation:195819591960196119621963(Approx.)Total contracted work excluding majorcapital expenditures (in thousands)---$624 5$540.5464440 9395 4329.7Grossmechanical expenditures (inthousands)___________________________$26,811$26,791$25,466$22,468$19,570$16,685Ratio of total contract work to grossmechanical expenditures (percent)----2 322 011.821.962 021.97ployees-------------------------------2,4752,6352,5561,9931,6961,392The General Counsel points out correctly that a number of the jobs listed by theRespondent could not possibly be performed by employees in the bargaining unit.Examples of such jobs which are included in the foregoing tabulation are: certifica-tion of thermometers by the National Bureau of Standards, freight charges, chromeand other plating, casting, aerial surveys, urinalysis, and bookbinding and printing.Because the evidence of past contracting-out practices includes jobs which theRespondent's employees could not have performed, General Counsel argues that itwas incumbent on Respondent to show which jobs, by general category, were capableof being performed by employees in the unit; that absent such a showing the evidencedoes not establish a pattern.General Counsel's criticism goes to the weight of theevidence.Both General Counsel and the Union were afforded full opportunity tocross-examine Respondent's witness Mecklin who qualified the exhibit. In addition,3 "Turnaround" Is the common term used in the refinery to describe a major overhaulof a process unit, which is dismantled, repaired, and put back together again.S Evidence In support of this is in the form of a listing of purchase orders for theyears 1958 to and Including August 1963. AMERICAN OIL COMPANY425Respondent offered to produce any purchase orders listed in the exhibit that theydesired to inspect.The items above mentioned were the only ones as to which theysecured an admission that employees in the unit were not qualified to perform. It isclear that, disregarding the above items and others like them, there still remains asubstantial number of jobs which could have been performed by employees in thebargaining unit which were contracted out by Respondent.Moreover, Respondentat the hearing produced some 40 to 45 purchase orders, selected at random, issuedduring the period from 1958 through August 1963, which, it was stipulated, involvedthe contracting out of work similar to the two instances set forth in the complaint.Respondent's course of conduct has been open and notorious and has been thesubject of considerable discussion with the Union, particularly in negotiations forthe collective-bargaining agreements which were entered into during the course ofthese years .5B.History of the contractnegotiationswith the Union1.Negotiations for the 1956 contractSince 1955 the Respondent and the Union have bargained on the subject of con-tracting out in four different contract negotiations.In the negotiations for the 1956collective-bargaining agreement, the Union's notice of its contract demands includedone for a clause limiting the contracting out of work.This demand was discussedat the meeting of January 26, 1956, at which the Union pointed out specificallyinstances of contracted out work and took the position that some of the work beingcontracted out was wrong and that there were contracting-out clauses in the contractsof other oil companies.The union negotiators conceded that some of the work wasproperly contracted out.On February 15, 1956, the Union told the Respondent thatthere were four important subjects still to be settled.One of these was the demandfor a limitation on contracting out.During the course of this session, this demand waswithdrawn.After further negotiating sessions, an agreement on a contract wasreached on February 18, 1956.At no point did the Union submit a specific languageproposal with respect to contracting out.The collective-bargaining agreement arrivedat contained no limitation on the Respondent's right to contract out work.2.Negotiations for the 1957 contractThe Union's termination notice requested bargaining on more than 30 contractproposals, among which was one relating to contracting out. In the negotiationswhich followed, the Union's demand shifted from an effort to limit directly thecontracting-out practice of the Respondent to a proposal to protect refinery craftworkers against any loss in rates or wages as a result of performance of craftworkby outside contractors.The Union's demand was discussed at the meeting of Decem-ber 21, 1956.The union negotiators argued that contractors were not meetingcompletion dates and that unit employees were capable of doing some of the work.The demand was again discussed on February 18 and 28, 1957. At the latter meet-ing, the Union dropped this demand. Final settlement was reached on a contract onMarch 8, 1957.3.Negotiations for the 1959 contractDuring the course of the negotiations for the next contract, the Union demandeda clause toprevent the contracting out of work normally performed by productionand maintenance employees, except for the construction of large units.This proposalwas discussed on February 11 and March 2, 1959. At the latter meeting, Mr Sullivan,the Respondent's spokesman, stated that the Respondent had considered the Union'sproposals in previous contract negotiations; that the Respondent's thinking oncontracting-out clauses in the contract had not changed; that the Respondent felt verystrongly about retaining its flexibility to operate the plant efficiently and that acontracting-out clause would impair the operating flexibility of the plant.He pointedout further that the management gave first consideration to the refinery employeeswhen deciding whether to contract out work or perform it within the plant and thatthe work is contracted out when the refinery people cannot perform the work aseconomically as the contractors; that some of the work that had normally been per-5Both the General Counsel and the Union argue that,absent notice,the Union couldnot expect to know of each job that was contracted outNo attempt is being made tocharge the Union with prior noticeIndeed, that is not the issue.The fact is that theUnion was well aware of the Respondent's contracting-out practices and, as set forthbelow, made several attempts to curtail those practices. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed by the employees could be performed more cheaply by companies who hadmore modern and specialized machinery and that the Respondent could not beexpected to purchase modern machinery every year to handle special jobs.Mr.Sullivan also pointed out that if the Respondent agreed with the Union not to con-tract out work which was normally performed by its employees, many jobs wouldbe delayed in the plant and would have to be performed on an overtime basis. TheUnion took the position that the recognition clause in the contract prohibited contract-ing out.The Union's demand was discussed again on July 23 and 24. At the lattermeeting the Union dropped its demand regarding contracting out, along with 13others.At the close of the session, the parties were left with only two issues, viz,offset of overtime and prevention of layoffs.On July 27, the Union struck over atleast one of these two issues.The strike lasted until August 14, 1959, when finalsettlement was reached.4.Negotiations for the 1962 contractThe Union's bargaining notice for this contract requested,utter alia,"a clauseclarifying restriction of your right to contract out work performed by in-plantemployees" and a provision to the effect that bargaining for a particular matter duringcontract negotiations, followed by execution of a contract, should not operate as awaiver of the right to bargain on the subject thereafter, nor an admission that thematter is not covered by the agreement or was not covered by any previously executedagreement.The Union's demand for a contracting-out clause was discussed onJanuary 31, 1962.Respondent asked the Union for a draft of its proposed clause.Mr. McKenna, the Union's president, stated that the Union did not have a writtenclause and promised to submit one at a later date.No specific clause was ever sub-mitted.The Union's proposal regarding nonwaiver was also discussed at this meeting.The Respondent rejected the proposal, and the Union promised to submit a clarifica-tion thereof.This was never done.Neither of these demands was achieved by theUnion, and on March 26, 1962, the Union proposed a minimum settlement whichwas accepted by the Respondent.The contract was signed on April 11, 1962, andwas in effect when the contracting-out incidents complained of occurred.The 1962 agreement expired pursuant to notice on October 9, 1963, and at thetime of the hearing the parties were engaged in negotiations for a new collective-bargaining agreement.C. Additional union attempts to limit Respondent's contracting practicesDuring the effective period of the 1957 contract, the Union instituted a grievanceproceeding on a complaint involving the resurfacing of a garage by an independentcontractor (sometimes referred to in the record as the Tymstone case).At the con-clusion of the grievance procedure, the Union unsuccessfully sought to have theissue submitted to arbitration. It thereupon instituted a proceeding in the UnitedStates district court to compel arbitration.After decision, the case was appealed totheUnited States Court of Appeals for the Seventh Circuit which held that theRespondent was not required under the 1957 contract to submit the issue to arbitra-tion.Independent Petroleum Workers v. Standard Oil Co.,275 F. 2d 706.Later, the Union instituted another proceeding to compel arbitration of anotherinstance of contracting out, basing its request for relief on the theory that the effectof the recognition clause was to prohibit contracting out without first bargaining withthe Union and that the Respondent was required to submit this issue to arbitration.The Court of Appeals held that the Respondent was not obligated by the terms ofthe agreement to submit the issue to arbitration and that, even if it were, the Unionwas barred from maintaining the present action by reason of the adverse decisionin the earlier proceeding.Petroleum Workers, etc., v. American Oil Company,324F. 2d 903.On April 27, 1961, the Union by letter protested two of Respondent's contractswith independent contractors.One involved the operation of cranes and became thesubject of the second litigated case referred to above.The other involved the repairand replacement of switch hugs on Respondent's railroad track and became the sub-ject of an unfair labor practice charge which was subsequently withdrawn by theUnion.In its letter, the Union insisted that the Respondent notify the Union inadvance of any "changes relative to contracting-out of work performed by .. [itsmembers] in the past."D. The sludge-hauling contractThe first instance of alleged unlawful contracting out of work involved the work ofhauling waste material known as sludge.There are several sludge pits at the refinerywhere petroleum wastes or sludge are dumped. The function of these pits is to pro- AMERICAN OIL COMPANY427vide a place where the sludge can be dehydrated. The water evaporates and perco-lates, leaving the accumulated sludge.When these pits are filled, the sludge isremoved by means of a large bucket crane, front-end loader, and dump trucks and ishauled away to a dump several miles away. Both the sludge pits and the dump arelocated on the Respondent's property.Obviously, the sludge pits cannot be used whenthey are full, nor can they be used while they are being cleaned.Therefore they are-cleaned one at a time, and timing and the time expended are important. In the pastboth the cleaning and hauling had sometimes been done by the Respondent with its-own trucks and drivers and sometimes by outside contractors 6When the hauling had been done by Respondent's employees, 6-wheel dump truckshad been used for that purpose.These trucks have a capacity of 10 cubic yards,when equipped with temporary sideboards.When Mecklin planned this job in April1963, the Respondent had nine such trucks, but three of them were not serviceableand had been set aside for disposal since their licenses had expired on March 1.Theremaining six had seen extremely rough service and were in poor condition.Theycould not have been used effectively for sludge hauling.When these trucks had pre-viously been used, the city of Whiting had complained of leakage and spillage ofsludge on the public streets over which the trucks traveled on their way to the dumps.The city had threatened legal action, as a result of which the Respondent had beenobliged to clean the streets and to pay damage claims to private property owners.To haul the sludge in the Respondent's trucks would have required 13 days to com-plete the job.This meant that the sludge pits would be out of use for that period andthe crane and front-end loader would be tied up during that period.Also, thesetrucks were assigned to other necessary maintenance and construction work at thetime, and the Respondent had no other equipment available to haul the sludge.TheRespondent also considered the use of railroad cars to haul the sludge, but it wasfound that the siding would not bear the engine load, and it was not feasible for therailroad to repair the track bed.The Respondent also inquired about the rental ofsemidump trucks with a capacity of 20 to 22 cubic yards. It was estimated that theuse of such equipment would enable the Respondent to finish the job in about5ihto 6 days.However, Respondent learned that semidump trucks could not be leasedwithout operators.Without consulting the Union, the Respondent arranged to have the sludge hauledby Justak & Sons, a concern with which it has had an "open end" leasing agreementsince January 1, 1960. The agreement provided for the leasing of equipment with-or without operators, at least with respect to 6-wheel dump trucksPursuant to thisagreement, the Respondent arranged to have Justak to do the hauling, while its ownemployees operated the crane and front-end loader. Justak used from 8 to 12 semi-dump trucks and 6-wheels, and the job took 5 working days.As to the effect, if any, which the contracting out of this job had upon the Respond-ing work was not available, to reduce the chauffeurs to a lower pay classification, i.e.,truckmen and truck helpers.Mecklin testified that during the time that the sludgehauling took place there were not employees who could have driven these trucks thatwere not employed on some job deemed by the Respondent to be necessary. Thetestimony is somewhat equivocal, for the men may have been employed as truckhelpers at the time.Moreover, the record shows that during the general period ofApril and May 1963, there were chauffeurs who had been reduced to truckmen ortruck helpers.Also, on or about May 6, 1963, there were approximately 40 employ-ees of the Respondent who had applied for the position of chauffeur.Mecklin, how-ever, testified that although he considered the availability of these applicants, hedecided not to use them "because we made a different business decision."E. Purchase and installation of doorsThe second incident of contracting out complained of involved the purchase ofthree patented metal doors and frames on a fully installed basis. In October 19626 The record is not entirely clear on this point.Assistant Manager Mecklin, in answerto a question as to whether this work had ever been done by outside contractors answered,"I think there are some occasions of this sort."The General Counsel attacks this state-ment as being speculative.On the other hand, there is no positive evidence in therecord that this work hadalwaysbeen done by Respondent's employees.Moreover,as the General Counsel concedes (and as previously noted) worksimilarto sludge haulingbad been performed by outside contractors in the period between 1958 and the date ofthe hearing.' Since then Respondent has availed itself of Justak's services on numerous occasions,on many of which the truckdrivers were furnished by Justak 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent requested Whiting Lumber and Coal Company to quote on new doorsfor the heavy oils building.On February 12, 1963, the Respondent issued a pur-chase order for the removal of three wooden doors and the installation of three metalframes and metal doors with glass enclosures.They were installed during the firstweek of May. Admittedly, the Respondent did not notify or bargain with the Unionconcerning its decision to have the work done by an outside contractor before issu-ing the purchase order.While the installation of these doors and frames was principally masonry andglazing work, Respondent had employees who are classified as carpenters had pre-viously done work of this type and were qualified to do it. It was Respondent'spractice,when there was insufficient carpentry work to be performed, to reduceunneeded carpenters to a lower pay classification, i.e., laborers.During the weekthat these doors and frames were installed, two carpenters had been reduced to thelaborer classification.Mecklin testified that this circumstance did not affect thedecision to contract out the work.Concluding Findings1.The effect of the Union's failure to request bargainingIt is undisputed that the Respondent did not notify the Union of its intention tocontract out either of the two jobs discussed above, nor did it offer to bargain withthe Union about these jobs.The record shows further that the Union did not learnof these jobs until the work was actually in progress and therefore visible. In thelight of the foregoing, it is difficult to understand one of the defenses advanced bytheRespondent, viz, that the Respondent has never refused to bargain with theUnion about these two jobs. In support of this contention, Respondent points outthat,when the union officials protested about the jobs, they did not request bargain-ing nor was a grievance filed. I am not impressed. Obviously, it would have beenfutile for the Union to have requested bargaining about contracting out jobs whichwere then already being performed by an outside contractor. It is familiar lawthat a party will not be required to do a useless act. Insofar as the Union's failureto file a grievance is concerned, this also would have been a futile act, as the SeventhCircuit had twice held that under the collective-bargaining contracts the Respondentcould not be compelled to submit to arbitration the issue of contracting out.Respondent seeks to draw a parallel between this case andMotoresearch Companyand Kems Corpoiation,138 NLRB 1490, where the Board held that the employerhad not refused to bargain about contracting out because the Union did not requestbargaining.TheMotoresearchcase is inappositeThere, in March 1960, the Unionbecame aware of the fact that work had been contracted out. "Despite this knowl-edge the Union made no request to bargainnor did it protest the Respondent's action"(id. at 1493, emphasis supplied). In 18 bargainingsessionsheld between April andOctober of that year, "the Union did not effectively seek to bargain about subcon-tracting...."(Ibid.)In the case at bar, the Union had on every possible occasionover a period of several years sought to limit Respondent's practice of contractingout, had earlier protested in writing about this practice, and had twice institutedlitigation over it.Respondent was well aware of the Union's position.In view of the foregoing, I conclude that this defense is without merit.2.Did the Respondent unilaterally change the working conditions'?At the outset, it should be noted that the General Counsel does not contend thatthe Respondent contracted out the work for discriminatory reasons.The GeneralCounsel contends that a logical extension of the Board's Decision inTown & Coun-try,sandFibreboard 6makes the contracting out of specific jobs a mandatory subjectof bargaining.Therefore, the General Counsel contends that the Respondent wasrequired to notify and consult with the bargaining representative before contractingout work that could have been performed by employees in the bargaining unit.Respondent challenges the soundness of these decisions and argues that the BoardinTown & Countryrelied on decisions which do not in fact support the holding, andthat the Court of Appeals for the Fifth Circuit in enforcing the Board's Decisionrelied entirely on the 8(a)(3) violations and discriminatory motives in upholding8 Town 5 Country Manufacturing Company, Inc.,et at,136 NLRB 1022, enfd. 316F. 2d 846(C.A. 5).9Psbreboard Paper Products Corp.,138 NLRB 550,enfd 322. F.2d (C A.D.C.), certiorarigranted 375 D.S. 963. AMERICAN OIL COMPANY429the 8(a)(5) findings.Respondent also points out that a subsequent Decision of theBoard inAdams Dairy, Inc.,137 NLRB 815, was denied enforcement by the EighthCircuit Court of Appeals, 322 F. 2d 553.10The above arguments of the Respondent are misaddressed to me.As a TrialExaminer of the Board, it is my duty to apply established Board precedent whichthe Board or the Supreme Court has not reversed.Insurance Agents' InternationalUnion, AFL-CIO (The Prudential Insurance Company of America)119 NLRB 768,773.However, I am not required to apply Decisions of the Board which are basedupon factual situations that are materially different from those of the case at bar.That there are differences between the line of cases represented byTown & Coun-tryand the case at bar is recognized by the General Counsel who argues that hisposition is "the logical extension of the Board's Decision inTown & Country.andFibreboard."I am satisfied that such differences are so substantial as to makethe holdings inTown & CountryandFibreboardinapplicable to the case at bar.First,Town & Countryinvolved the discontinuance by a trailer manufacturer of hisdelivery operations,thereby eliminating an entire department.Similarly,Fibre-boardeliminated entirely its maintenance operations,thereby eliminating the entirebargaining unit.InAdorns Dairy,the employer likewise eliminated an entire unitof driver-salesmen and turned over the operation to independent distributors.Thus,we have running through these three cases a common element, viz,the permanentelimination of an entire department-indeed, of an entire bargaining unit. In con-trast,the case at bar did not involve the elimination of an entire department of abargaining unit, or even of any individual jobs.Here, while the contracting outundoubtedly affected to a slight degree the earnings of some of the employees in thebargaining unit, there was no permanent elimination of their jobs.No one wasdischarged.The work wascontracted out on the basis of economic judgment con-sidered valid at that particular time.The next time the sludge pits are to be emptiedor doors are to be installed the work might well be done by employees in the bar-gaining unit.General Counsel recognizes that a distinction exists in this regardbetween theTown & Countryline of cases and the instant case.He argues, how-ever, that the distinction is quantitative,rather than qualitative.But the distinctionbetween substantiality andde minim isis also one of degree.Yet the Board and thecourts have frequently taken account of the distinction.Second, in theTown & Countryline of cases, the employer had unilaterallychanged the working conditions.In the case at bar, to decide whether the Respond-ent had unilaterally changed the working conditions,we must first determine whatthe working conditions were. I am of the view that the Respondent's practice overa period of years in contracting out work on a job-to-job basis had become ingrainedin its method of operations and constituted a working condition.Because of thislong practice, the employees and the Union had as much reason to expect that theRespondent would decide to have these jobs done by outside contractors as they didto assume that they might perform the work themselves.And they were well awareof the effect which this practice had and would continue to have on the earnings ofthe employees. It is precisely this condition which the Union sought to limit byvarious proposals made during the negotiations for collective-bargaining agreementsover the past several years. If Respondent's practice of contracting out work wasa working condition,as I believe it was, then the Respondent did not effect any uni-lateral change therein.To the contrary, it was the Union which sought to effect achange of that condition.The same result obtains even if we look only at Respond-ent's past practice of contracting out work of a character similar to the two jobsinvolved in the instant case.As noted above, the parties stipulated that over thepast several years there were some 40 to 45 instances picked at random of contract-ing outby the Respondent of jobs, half of which were similar to the sludge-haulingjob and half of which were similar to the door-installation job.Therefore, even ifwe look at the matter on an individual job basis, it appears that the Respondent hasin the past contracted out similar work, and by doing so in the two instances com-plained of, the Respondent was not effecting a change in the working conditions.1110 Petition for certiorari pending."The General Counsel also relies upon a decision by Trial Examiner Reel inShell OilCompany,IR-319-63, in which he holds that theTown & Countryline of decisions isapplicable to a case somewhat similar factually to the case at barI note also that TrialExaminer Dixon has reached the same result inWeatinghouae Electric Corp,Bettis AtomicPower Laboratory,TXD-96-64.In neither of these cases was consideration given to thepast history of the Company's operating practices with regard to contracting out workas constituting a working condition.In view of my discussion above, I must respect-fully disagree with my brothers Reel and Dixon. 430DECISIONSOF NATIONALLABOR RELATIONS BOARD'It is recognized that there could be instances of contracting out which would not,be in accord with the existing practice and, hence, would be a change in working:conditions.Thus, Respondent concedesarguendothat a substantial departure from=the previous pattern of conduct might effect a change in working conditions.But,.clearly, that is not the situation before us.General Counsel argues that Respondent's history of contracting out work does;not constitute a defense and seeks to analogize this course of conduct with a historyof admitted 8(a)(3) violations which would not be a defense to an existing 8(a)(3)!charge.General Counsel's argument is not valid, as it assumes the very question inr.issue here, viz, whether Respondent's practices were violative of the Act.12Thecrux of the violation charged is a unilateral change in working conditions.And a,history of contracting out work over a period of years without prior bargaining withthe Union demonstrates that there was no unilateral change in working conditions..In view of the foregoing, I conclude that the line of cases exemplified byTown &Countryis not controlling here and that it would be inappropriate to extend and applythe doctrine set forth in those cases to to the instant case.As I have observed above,.the nub of the case is whether the Respondent effected a change of existing workingconditions.If it did not, it was not under a duty to notify the Union and bargain'with it before engaging in such action. In view of the long history of Respondent's.business practices of contracting out work, its action in the two instances complained'of did not constitute a unilateral change in working conditions.There was therefore,no duty to notify the Union and bargain with it.13 I shall therefore recommend thatthe complaint be dismissed in its entirety.14RECOMMENDED ORDERFor the reasons above expressed and on the entire record, it is hereby recommended'that the complaint be dismissed in its entirety.12 Cf.Peerless Distributing Company,144 NLRB 1510.13This is not to say that the subject of contracting out is not a proper subject for'collective bargaining.Clearly, the Respondent is not relieved of the duty to bargainwith the Union about any proposed changes requested by the Union which would limitin any way the Respondent's right to contract out work of the maintenance unit. Butthe time for such bargaining is when the parties are negotiating for a contract.11Having reached the conclusion that the Respondent did not effect a unilateral change.in the working conditions and, hence, was not under a duty to bargain with the Union,regarding its action, I find it unnecessary to, and do not, reach the question whetherthe Union waived its right to notice and to bargain about each specific contracting-outjob or whether the Union had consciously bargained away this right.Whitfield Pickle CompanyandRetail,Wholesale and Department.Store Union,AFL-CIO.Cases Nos. 15-CA-2449 and 15-CA-2449-2.March 5, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Leo F. Lightner issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair'labor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attached.Trial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board151 NLRB No. 49.